Citation Nr: 0311363
Decision Date: 06/03/03	Archive Date: 07/22/03

DOCKET NO. 99-11 172               DATE JUN 03, 2003

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to increased compensation benefits on account of the
veteran's spouse being in need of aid and attendance.

2. Whether a December 12, 1988, rating decision was clearly and
unmistakably erroneous in not granting the appellant entitlement to
special monthly compensation under 38 U.S.C.A. 314(r).

3. Entitlement to a higher rate of special monthly compensation
under 38 U.S.C.A. 1114(r)(2) based on a higher level of aid and
attendance.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

INTRODUCTION

The veteran served on active duty from October 1955 to April 1960.

The issue of entitlement to a higher rate of special monthly
compensation under .38 U.S.C.A. 1114(r)(2) based on a higher level
of aid and attendance had been before the Board in November 2000
when it and the issue currently before the Board were remanded to
the Department of Veterans Affairs (VA) Regional Office (RO).
Subsequent to the Board's November 2000 remand, the RO granted the
38 U.S.C.A. 1114(r)(2) benefits.

FINDING OF FACT

On May 14, 2003, the Board was notified by the Department of
Veterans Affairs (VA) Regional Office in North Little Rock,
Arkansas that the veteran died on March [redacted], 2003.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
2002); 38 C.F.R. 20.1302 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7
Vet. App. 42, 47 (1994). This appeal on the merits has become moot
by virtue of the death of the veteran and must be dismissed for
lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West 2002); 38
C.F.R. 20.1302 (2002).

- 2 -

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (2002). 

ORDER 

The appeal is dismissed.

H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 3 - 



